DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 7, line 10: “FIG.2” should be “FIG. 2”.
Page 7, line 17: “FIG.3” should be “FIG. 3”.
Page 20, line 10: “FIG.2” should be “FIG. 2”.
Page 20, line 17: “FIG.3” should be “FIG. 3”.
Page 21, line 27: “FIG.6” should be “FIG. 6”.
Appropriate correction is required.
The use of the term Apple watch; Vitalojak, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  
In claim 1, “which device when attached and positioned on the skin of the subject above the xiphoid process is adapted” should be “wherein the device, when attached and positioned on the skin of the subject above the xyphoid process, is adapted”.
In claim 13, “8wherein” should be “8 wherein”.
In claim 17, “said motion sensor and transmitter unit on the skin” should be “positioning said motion sensor and transmitter unit on the skin” or similar.

  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmitter unit in claims 1, 17, 19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the motion” in line 3 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 5 recites the limitation “the lung compliance response”. There is insufficient antecedent basis for this limitation of the claim.
Claim 6 recites the limitation “the diagnosis” in line 2 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 6 additionally recites the limitation “the individual’s status” in line 2 of the claim. There is insufficient antecedent basis for this limitation of the claim. Furthermore, it is suggested that the claim refer to a subject, rather than an individual, in accordance with claim 1.
Claim 7 recites the limitation “the altered cough frequency”. There is insufficient antecedent basis for this limitation of the claim.
Claim 8 recites the limitation “the altered cough frequency”. There is insufficient antecedent basis for this limitation of the claim.
Claim 9 recites the limitation “the altered cough frequency”. There is insufficient antecedent basis for this limitation of the claim.
Claim 10 recites the limitation “the altered cough frequency”. There is insufficient antecedent basis for this limitation of the claim.
Claim 10 additionally recites the limitation “the chronic cough hypersensitivity syndrome”. There is insufficient antecedent basis for this limitation of the claim. It is suggested that this limitation be amended to simply “chronic cough hypersensitivity syndrome”.
Claim 14 recites the limitation “the body”. There is insufficient antecedent basis for this limitation of the claim.
Claim 15 recites the limitation “the body”. There is insufficient antecedent basis for this limitation of the claim.
Claim 16 recites the limitation “the body”. There is insufficient antecedent basis for this limitation of the claim.
Claim 17 recites the limitation “the motion” in line 3-4 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 21 recites the limitation “the subject’s body portion” in line 4 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 21 additionally recites the limitation “the episodic movements” in line 5-6 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claims 2-16 and 18-20 are additionally rejected as indefinite due to their dependence on claims 1 and 17, which have been rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 14-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wada (US 20080312547 A1).
Regarding claim 1, Wada teaches a device for quantifying cough function and cough dysfunction in a subject in need of such quantification (Abstract, paragraph 0001—a cough detecting apparatus) comprising: 
a motion sensor (Paragraph 0035—body motion measuring section; Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal;  body measuring section 20, accelerometer 21, Fig. 1)
and a transmitter unit for transmitting the motion sensed by the motion sensor (Paragraph 0039—the body motion measuring section includes an I/F for transmitting the body motion data), 
which device when attached and positioned on the skin of the subject above the xiphoid process 
is adapted to detect, record, and transmit signals of muscle movements of the diaphragm (Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal…also includes an I/F for transmitting the body motion data; Paragraph 0040—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing).
Regarding claim 2, Wada teaches the device of claim 1. Wada additionally teaches wherein the motion sensor is an accelerometer (Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal;  body measuring section 20, accelerometer 21, Fig. 1).
Regarding claim 4, Wada teaches the device of claim 1. Wada additionally teaches wherein the cough function that is quantified is cough intensity (Paragraph 0078—the intensity of coughing can be determined…).
Regarding claim 14, Wada teaches the device of claim 1. Wada additionally teaches wherein the device has an additional sensor for detecting vibrations of the body (Paragraph 0038—the sound can be detected as vibration using a piezo microphone or accelerometer).
Regarding claim 15, Wada teaches the device of claim 1. Wada additionally teaches wherein the device has an additional sensor for detecting sounds from the body (Paragraphs 0036-0037—the voice measuring section includes a microphone for measuring sound…; Voice measuring section 10, microphone 11, Fig. 1).
Regarding claim 17, Wada teaches a method for quantifying cough function and cough dysfunction in a subject in need of such quantification (Abstract, paragraph 0001—a cough detecting method) comprising: 
providing a motion sensor (Paragraph 0035—body motion measuring section; Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal;  body measuring section 20, accelerometer 21, Fig. 1) and a transmitter unit for transmitting the motion sensed by the motion sensor (Paragraph 0039—the body motion measuring section includes an I/F for transmitting the body motion data);
 said motion sensor and transmitter unit on the skin of the subject above the xiphoid process (Paragraph 0040-0041, claim 5—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing…attached onto the skin directly or indirectly by a double-faced tape);
 and, recording, and transmitting signals of diaphragm muscle movements (Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal… the body motion measuring section includes an I/F for transmitting the body motion data; Paragraph 0040—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing).
Regarding claim 18, Wada teaches wherein the motion sensor is an accelerometer (Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal;  body measuring section 20, accelerometer 21, Fig. 1).
Regarding claim 19, Wada teaches wherein the motion sensor and transmitter unit are positioned on the skin of the subject by the subject or under his or her direction (Paragraph 0041—the accelerometer is preferably attached onto the skin directly or indirectly by a double-faced tape…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7-8, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Gunderson (US 20210106253 A1).
Regarding claim 3, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach that the cough function that is quantified is cough frequency. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency (Paragraph 0052—may be beneficial to track a coughing frequency of patient over a period of time lasting days or weeks…Processing circuitry may detect acute exacerbation in coughing, allowing patient to receive treatment for such a condition; claim 8—identify, in response to the cough rate increasing by a predetermined amount over the period of time, an occurrence of a patient condition). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the cough frequency determination of Gunderson as cough frequency is a known feature in the art which relates to respiratory conditions, and determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity. Furthermore, it would have been obvious to one seeking to perform “objective evaluation” or “details of coughing” (see Wada, paragraph 0002) to experimentally determine additional parameters of coughing which would be useful in monitoring or diagnosis, which would include cough frequency, which may be seen to be included in the determination of a cough type of Wada.
Regarding claim 7, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the cough dysfunction that is quantified is the altered cough frequency that occurs in infections of the respiratory tract. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency exacerbations which can relate to respiratory infections (Paragraph 0052—may be beneficial to track a coughing frequency of patient over a period of time lasting days or weeks…Processing circuitry may detect acute exacerbation in coughing, allowing patient to receive treatment for such a condition…coughing exacerbations may be caused by a respiratory infection…). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the altered cough frequency determination of Gunderson as cough frequency is a known feature in the art which relates to respiratory conditions, and determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity for different common, known conditions such as infection.
Regarding claim 8, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the cough dysfunction that is quantified is the altered cough frequency that occurs in lower airway blockage disease. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency alterations which can be used to monitor conditions such as COPD, which is a lower airway blockage disease (Paragraph 0003—if the rate in which the patient coughs changes over the period of time, the processing circuitry may determine the patient is experiencing one or more patient conditions such as chronic obstructive pulmonary disease (COPD) or experiencing an exacerbation of one or more patient conditions such as COPD; Paragraph 0026—coughing frequency can provide an important metric for monitoring conditions such as COPD). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the altered cough frequency determination of Gunderson as cough frequency is a known feature in the art which relates to respiratory conditions, and determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity for different common, known conditions such as lower airway blockage diseases.
Regarding claim 11, Wada and Gunderson teach the device as in claim 8. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the lower airway blockage disease is chronic obstructive pulmonary disease. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency alterations which can be used to monitor conditions such as COPD (Paragraph 0003—if the rate in which the patient coughs changes over the period of time, the processing circuitry may determine the patient is experiencing one or more patient conditions such as chronic obstructive pulmonary disease (COPD) or experiencing an exacerbation of one or more patient conditions such as COPD; Paragraph 0026—coughing frequency can provide an important metric for monitoring conditions such as COPD).
Regarding claim 12, Wada and Gunderson teach the device as in claim 8. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the lower airway blockage disease is an exacerbation episode of chronic obstructive pulmonary disease. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency alterations which can be used to monitor conditions such as COPD and determine if a user is experiencing an exacerbation of COPD (Paragraph 0003—if the rate in which the patient coughs changes over the period of time, the processing circuitry may determine the patient is experiencing one or more patient conditions such as chronic obstructive pulmonary disease (COPD) or experiencing an exacerbation of one or more patient conditions such as COPD; Paragraph 0026—coughing frequency can provide an important metric for monitoring conditions such as COPD).
Regarding claim 16, Wada teaches the device as in claim 1. However, Wada does not specifically teach wherein the device has an additional sensor for detecting temperature from the body. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can additionally include temperature sensors for detecting one or more physiological parameters indicative of a patient condition (Paragraph 0030). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the temperature sensor of Gunderson to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing a means of monitoring additional physiological parameters.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 20200060604 A1).
Regarding claim 5, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the cough function that is quantified is the lung compliance response to a citric acid spray challenge. Mohammadi teaches a system and method for using accelerometry signals to classify coughs (Abstract) including determination of intensity and frequency (Paragraph 0002—knowledge of cough severity including frequency and intensity may inform clinical decision-making; Paragraph 0018—determining a cough frequency). Mohammadi additionally teaches that a cough reflex test is known, wherein citric acid is infused through a nebulizer to observe the expected cough reflex response (Paragraph 0122). It would have been obvious to one having ordinary skill in the art at the time of filing to combine via simple experimentation the system of Wada and Gunderson with the knowledge of Mohammadi, which demonstrates that both automatic cough monitoring and citric acid spray challenge are known in the art, to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing additional parameters which may be identified or monitored by the same system. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Gunderson, further in view of Gralton (“The role of particle size…”).
Regarding claim 6, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the cough function that is quantified is used in the diagnosis of the individual's status as a "super-spreader" of airborne viral particles. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency (Paragraph 0052—may be beneficial to track a coughing frequency of patient over a period of time lasting days or weeks…Processing circuitry may detect acute exacerbation in coughing, allowing patient to receive treatment for such a condition; claim 8—identify, in response to the cough rate increasing by a predetermined amount over the period of time, an occurrence of a patient condition). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the cough frequency determination of Gunderson as cough frequency is a known feature in the art which relates to respiratory conditions, and determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity. Furthermore, it would have been obvious to one seeking to perform “objective evaluation” or “details of coughing” (see Wada, paragraph 0002) to experimentally determine additional parameters of coughing which would be useful in monitoring or diagnosis, which would include cough frequency, which may be seen to be included in the determination of a cough type of Wada.
Gralton teaches that frequency of respiratory activity is associated with increased likeliness to spread pathogens (Table 1; Page 2, Clinical manifestations of disease—coughing may drive the aerosolized spread of infection).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the frequency determination of Gunderson and the disease spread teachings of Gralton to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing additional conditions which may be identified or monitored through measurement of the same cough parameters. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Birring ("Cough frequency...").
Regarding claim 9, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, Wada does not specifically teach wherein the cough dysfunction that is quantified is the altered cough frequency that occurs in chronic refractory cough. Birring teaches that an automated cough monitor may be used to determine cough frequency in a subject (Page 1105, Summary-Methods—automated ambulatory digital cough monitor was used to measure cough frequency) and that there are marked differences in cough frequency between patients with chronic cough and healthy subjects, and that these measurements correlate with cough-specific health status (Page 1105, Summary-Conclusion); Birring additionally notes that cough monitors may further be used to “validate the presence of cough, assess its frequency and identify patients with an altered perception of cough rather than increased frequency” and “assess a wider range of disease” (Page 1109, Discussion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the chronic cough monitoring of Birring to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing additional conditions which may be identified or monitored through measurement with the same device. Additionally, as cough frequency is a known feature in the art which relates to respiratory conditions, determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity. Furthermore, it would have been obvious to one seeking to perform “objective evaluation” or “details of coughing” (see Wada, paragraph 0002) to experimentally determine additional parameters of coughing which would be useful in monitoring or diagnosis, which would include cough frequency, which may be seen to be included in the determination of a cough type of Wada.
Regarding claim 10, Wada teaches the device as in claim 1. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). Birring teaches that an automated cough monitor may be used to determine cough frequency in a subject (Page 1105, Summary-Methods—automated ambulatory digital cough monitor was used to measure cough frequency) and that there are marked differences in cough frequency between patients with chronic cough and healthy subjects, and that these measurements correlate with cough-specific health status (Page 1105, Summary-Conclusion); Birring additionally notes that cough monitors may further be used to “validate the presence of cough, assess its frequency and identify patients with an altered perception of cough rather than increased frequency” and “assess a wider range of disease” (Page 1109, Discussion).  However, Wada does not specifically teach wherein the cough dysfunction that is quantified is the altered cough frequency that occurs in the chronic cough hypersensitivity syndrome. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the chronic cough monitoring of Birring to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing additional conditions which may be identified or monitored through measurement with the same device. Additionally, as cough frequency is a known feature in the art which relates to respiratory conditions, determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity. Furthermore, it would have been obvious to one seeking to perform “objective evaluation” or “details of coughing” (see Wada, paragraph 0002) to experimentally determine additional parameters of coughing which would be useful in monitoring or diagnosis, which would include cough frequency, which may be seen to be included in the determination of a cough type of Wada.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Gunderson, further in view of Mohammadi (US 20200060604 A1).
Regarding claim 13, Wada and Gunderson teach the device as in claim 8. Wada additionally teaches that a type of coughing is identified (Paragraph 0063). However, neither Wada nor Gunderson specifically teaches wherein the lower airway blockage disease is asthma. Mohammadi teaches a system and method for using accelerometry signals to classify coughs (Abstract) including determination of intensity and frequency (Paragraph 0002—knowledge of cough severity including frequency and intensity may inform clinical decision-making; Paragraph 0018—determining a cough frequency), where the device may be used to monitor asthma (Paragraph 0019, 0059—the patient is being evaluated for asthma). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada and Gunderson with the asthma monitoring of Mohammadi to predictably improve the ability of the system to be used in a diagnostic or monitoring capacity by providing additional conditions which may be identified or monitored through measurement of the same cough parameters.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Herken (US 20130324894 A1).
Regarding claim 20, Wada teaches the device as in claim 17. Wada additionally teaches said recording includes detecting spasmodic jerk of the xiphoid process (Paragraph 0040—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing). However, Wada does not specifically teach wherein said detecting spasmodic jerk of the xiphoid process occurs in an anterior-posterior direction. Herken teaches a system for determining inferior/superior movement of a compressing mechanism for CPR (Abstract) wherein the device includes a chest belt with an accelerometer, wherein the accelerometer provides signals  along the anterior-posterior axis to determine movement of the belt, which correlates to compression and relaxation of the chest (Paragraphs 0052-0053); Herken additionally notes that the system can identify and measure spontaneous chest movements or movements caused by ventilation (Paragraph 0011, 0014). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada and Herken with the axis teachings of Herken because both Wada and Herken relate to measurements of chest movement which may include respiratory-based chest movements, such that the particular orientation of the motion sensor would be within the knowledge of one of ordinary skill in the art at the time of filing.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Gunderson, further in view of Herken.
Regarding claim 21, Wada teaches a method of detecting cough (Abstract, paragraph 0001—a cough detecting apparatus), comprising: 
providing a motion sensor (Paragraph 0035—body motion measuring section; Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal;  body measuring section 20, accelerometer 21, Fig. 1)
and a transmitter unit adapted for transmitting a bodily motion sensed by the motion sensor when in communication with the subject's body portion adjacent to the xiphoid process and diaphragm muscle (Paragraph 0039—the body motion measuring section includes an accelerometer for converting the inputted body motion into a body motion signal… the body motion measuring section includes an I/F for transmitting the body motion data; Paragraph 0040—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing);
 and, detecting the episodic movements of the xiphoid process (Paragraph 0040—the accelerometer for measuring body motion is preferably located at the chest region because the region around the diaphragm or chest region exhibits a characteristic movement at the time of coughing).
However, Wada does not specifically teach that the cough function that is quantified is cough frequency. Gunderson teaches a device for detecting one or more coughs in a patient using an accelerometer signal (Abstract), wherein the device can be used to track coughing frequency (Paragraph 0052—may be beneficial to track a coughing frequency of patient over a period of time lasting days or weeks…Processing circuitry may detect acute exacerbation in coughing, allowing patient to receive treatment for such a condition; claim 8—identify, in response to the cough rate increasing by a predetermined amount over the period of time, an occurrence of a patient condition). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada with the cough frequency determination of Gunderson as cough frequency is a known feature in the art which relates to respiratory conditions, and determination of cough frequency would predictably improve the ability of the system to be used in a diagnostic or monitoring capacity. Furthermore, it would have been obvious to one seeking to perform “objective evaluation” or “details of coughing” (see Wada, paragraph 0002) to experimentally determine additional parameters of coughing which would be useful in monitoring or diagnosis, which would include cough frequency, which may be seen to be included in the determination of a cough type of Wada.
However, Wada does not specifically note detecting the movements of the xiphoid process occurs in an anterior-posterior axis. Herken teaches a system for determining inferior/superior movement of a compressing mechanism for CPR (Abstract) wherein the device includes a chest belt with an accelerometer, wherein the accelerometer provides signals  along the anterior-posterior axis to determine movement of the belt, which correlates to compression and relaxation of the chest (Paragraphs 0052-0053); Herken additionally notes that the system can identify and measure spontaneous chest movements or movements caused by ventilation (Paragraph 0011, 0014). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Wada and Herken with the axis teachings of Herken because both Wada and Herken relate to measurements of chest movement which may include respiratory-based chest movements, such that the particular orientation of the motion sensor would be within the knowledge of one of ordinary skill in the art at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791